Citation Nr: 1033298	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-01 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a respiratory disability 
claimed as bronchial pneumonia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had active service from July 1958 to July 1960.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, denying the claim currently on 
appeal.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in San Juan, Puerto Rico in February 
2010.  A written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  

The Board notes that additional evidence has been incorporated 
into the Veteran's claims file since the RO issued its last 
statement of the case (SOC) in December 2008.  However, remand 
for initial consideration of this evidence by the Agency of 
Original Jurisdiction (AOJ) is not required since VA received a 
statement from the Veteran's representative in March 2010 waiving 
jurisdiction.  See 38 C.F.R. §§ 19.31, 19.37 (2009).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to service connection 
for a respiratory disability.  Specifically, the Veteran contends 
that he suffered from respiratory symptomatology during active 
military service and that he has suffered from chronic 
symptomatology of this disorder since his separation from active 
duty.  However, additional evidentiary development is necessary 
before appellate review may proceed on this matter.  

The Veteran's service treatment records demonstrate that the 
Veteran was treated for respiratory symptoms during his military 
service.  A September 1959 record notes that the Veteran was 
suffering from the common cold.  A subsequent record from 
February 1960 diagnosed the Veteran with acute undifferentiated 
respiratory disease.  The records also demonstrate that the 
Veteran was diagnosed with influenza and flu-like syndrome on a 
number of occasions during his active military service.  The 
Veteran also reported a history of chronic or frequent colds, 
shortness of breath, chronic cough, and pain or pressure in the 
chest in his report of medical history associated with his June 
1960 separation examination.  However, he reported a history of 
the same symptomatology during his March 1958 preinduction 
examination.  Finally, according to a September 1963 Army Reserve 
examination, the Veteran suffered from chronic colds.  Therefore, 
there is certainly evidence of respiratory symptomatology during 
active military service.  

In addition, private medical records demonstrate that the Veteran 
has a currently diagnosed respiratory disability.  According to a 
September 2007 record, the Veteran experienced a dry cough since 
1960.  A February 2010 private record diagnosed the Veteran with 
chronic obstructive pulmonary disease (COPD).  Therefore, there 
is evidence of a current disability.  However, the record does 
not contain any medical evidence linking this disability to the 
Veteran's active military service.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  In the present case, there 
is evidence of respiratory symptomatology during active military 
service and evidence of a currently diagnosed respiratory 
disability.  The Veteran has also testified to suffering from 
chronic respiratory symptomatology since his separation from 
active duty.  While this testimony does not in and of itself 
demonstrate that the Veteran's COPD is related to his in-service 
symptomatology, it does suggest that there may be a nexus between 
the Veteran's current disability and military service.  As such, 
the Veteran must be scheduled for a VA examination before 
appellate review may proceed on this matter.  See McLendon, 20 
Vet. App. at 79.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA 
examination before an appropriate 
specialist(s) for his respiratory disorder.  
The Veteran's claims file and a copy of this 
remand must be made available to the examiner 
at the time of examination.  The examiner 
should indicate whether the Veteran has a 
current respiratory disorder, and if so, 
whether it is at least as likely as not that 
this disorder manifested during, or as a 
result of, the Veteran's military service.  
The examiner should provide a complete 
rationale for any opinion provided, and if 
the examiner is unable to provide the 
requested opinion, a complete explanation of 
why this is so should be provided as well.  
The examiner should consider the Veteran's 
testimony of chronic symptomatology when 
providing an opinion.  

2.  After completion of the above, the claim 
should be reviewed in light of any new 
evidence.  If the claim is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be afforded 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



